Citation Nr: 0324213	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  99-19 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
hemorrhagic fever.

2.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1953.
  
This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claims.


REMAND

A remand is required for compliance with VA's duty to assist.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

Accordingly, these claims are REMANDED to the RO for the 
following:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for residuals of 
hemorrhagic fever and hepatitis since 
his separation from service.  Any 
records dated shortly after the 
veteran's separation from service would 
be of particular relevance.  Obtain 
records from each health care provider 
the veteran identifies.  

2.  In addition to those identified by 
the veteran, attempt to obtain the 
veteran's outstanding medical records 
from the VA medical facilities in 
Amarillo, Lubbock, and Big Springs; and 
University of Wisconsin Hospital and 
Clinics for the period from August to 
September 1999.  A complete copy of Dr. 
Anton Melnyk's January 1997 consultation 
report should also be obtained.  
  
Additionally, the veteran has indicated 
he is receiving Social Security 
Administration (SSA) benefits.  Make the 
necessary arrangements to obtain a copy 
of any SSA decision denying or granting 
disability benefits to the veteran.  
Obtain all the records from the SSA that 
were used in considering the veteran's 
claim for disability benefits, including 
any reports of subsequent examinations 
or treatment.  

Once obtained, these records are to be 
incorporated in the veteran's claims 
file.  If the requested medical records 
are unavailable or unable to be 
obtained, the negative reply or a note 
to that effect is to be placed in the 
veteran's claims file and the veteran 
and his representative so notified.  

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, schedule the veteran for a VA 
examination(s) by an appropriate 
specialist(s) as specified below.  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
doctor(s) prior to the requested 
examination(s).  The doctor(s) should 
indicate in the report(s) that the claims 
file was reviewed.  

All necessary tests should be conducted 
and the doctor(s) should review the 
results of any testing prior to completion 
of the report(s).

The medical rationale for the opinions 
expressed should be included in the 
examination report(s).

Examination for residuals of hemorrhagic 
fever 

The doctor should specifically render an 
opinion as to the date of onset and 
etiology of any current residuals of 
hemorrhagic fever.  The physician should 
determine whether it is as least as 
likely as not that any current 
hemorrhagic fever residuals had their 
onset in service and/or are related to 
any in-service disease or injury.  A 
complete history of the claimed disorder 
should be obtained from the veteran.  

Examination for hepatitis 

The doctor should specifically render an 
opinion as to the date of onset and 
etiology of any current hepatitis and 
specify which type(s) are present.  The 
physician should determine whether it is 
as least as likely as not that any 
current hepatitis had its onset in 
service and/or is related to any in-
service disease or injury, i.e., getting 
tattoos, handling dead bodies, and/or 
drinking water from rice patties, as 
opposed to post-service drug and alcohol 
abuse.  A complete history of the 
claimed disorder should be obtained from 
the veteran.  

4.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, undertake it before further 
adjudication of the claims.  

5.  Finally, readjudicate the veteran's 
claims on appeal, with application of 
all appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decisions 
with respect to the claims remain 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.
 
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 


